DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.

Allowable Subject Matter
Claims 1, 3, 4, and 6-10 allowed.
The following is an examiner’s statement of reasons for allowance: 
	The independent claims require “a plurality of modules covers, each module cover coupled to one of the module housings at a surface opposite to the bottom surface […] wherein the coupling of the second module housing further comprises connection tube that defines a connection tunnel at the first wall, and protruding in a second direction, the connection tunnel having a hollow in which a bus bar is led from the inside of the second module housing, and the connection tunnel being located between the module cover of the second module housing and the bottom surface of the second module housing.” Previously cited Marchio, Long, Rouillard, and Gutman do not teach such a connection, and the comments in the allowability notice from 1/10/2022 are included
	The IDS filed 3/29/2022 has been considered. US 2018/0026243 to Stojanovic et al. teaches a modular battery pack with bus bars connected adjacent modules on the top surface of a cover:

    PNG
    media_image1.png
    1036
    713
    media_image1.png
    Greyscale

but does not teach the claimed “coupling part of a first module housing from among the plurality of module housings is configured to be coupled to the coupling part of a second module housing from the among the plurality of module housings that is adjacent to the first module housing […] wherein the second module housing further comprises a connection tube that define a connection tunnel at the first wall, and protruding in the second direction, the connection tunnel having a hollow in which a bus  bar is led from the inside of the second module housing, and the connection tunnel being located between the module cover of the second module housing and the bottom surface of the second module housing.”
	US 2011/0300433 to Kim teaches a modular battery pack with sliding battery packs and a laterally placed connection tunnel, but does not teach the coupling parts being part of the module walls and forming the connection tube with a connection tunnel as claimed. US 2018/0269443 to Takahashi teaches a modular battery pack wherein the bus connectors between modules are placed below the module covers but they are external to the module walls:

    PNG
    media_image2.png
    690
    823
    media_image2.png
    Greyscale

Finally, US 2019/0123318 to Fees et al. teaches a battery pack with a tunnel space for a bus bar:

    PNG
    media_image3.png
    846
    512
    media_image3.png
    Greyscale

In Fees, however, the tunnel space is placed above the battery modules with the bus bar extending out of the cover and across to an adjacent module:

    PNG
    media_image4.png
    863
    567
    media_image4.png
    Greyscale

So it does not teach the claimed “coupling part of a first module housing from among the plurality of module housings is configured to be coupled to the coupling part of a second module housing from the among the plurality of module housings that is adjacent to the first module housing […] wherein the second module housing further comprises a connection tube that define a connection tunnel at the first wall, and protruding in the second direction, the connection tunnel having a hollow in which a bus  bar is led from the inside of the second module housing, and the connection tunnel being located between the module cover of the second module housing and the bottom surface of the second module housing.” Nor would it have been obvious based on the prior art of record to arrive at the claimed configuration with a connection tunnel below a module cover, the walls of the module having the claimed coupling parts. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723